Citation Nr: 1019077	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  08-21 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for hemorrhoids prior 
to December 31, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids from December 31, 2007.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period prior to June 13, 2008

5.  Entitlement to total disability based on individual 
unemployability (TDIU) prior to June 13, 2008.

6.  Entitlement to TDIU from June 13, 2008.





ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to October 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The September 
2006 rating decision provided a 50 percent evaluation for 
PTSD from October 6, 2005, and continued a noncompensable 
rating for hemorrhoids.  The June 2009 rating decision denied 
entitlement to service connection for hypertensive vascular 
disease.  In a June 2008 supplement statement of the case, 
the RO provided an evaluation of 10 for hemorrhoids from 
December 31, 2007, and granted a total (100 percent) rating 
for PTSD from June 13, 2008.  Since the increase constitutes 
a full grant of the benefit sought, the Veteran's appeal 
concerning the issue of entitlement to a rating in excess of 
50 percent for the PTSD for the period beginning June 13, 
2008 has been resolved.

The issues of service connection for hypertensive vascular 
disease, to include as secondary to PTSD and entitlement to 
total disability based on individual unemployability (TDIU) 
prior to June 13, 2008 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to December 31, 2007, the Veteran's hemorrhoids 
were manifested by occasional bloody stools and were 
reducible; medical evidence shows that they were not large, 
or thrombosed and there was no evidence that they 
persistently bled, caused anemia, and no anal fissures were 
present.

3.  From December 31, 2007, the Veteran's hemorrhoids were 
described as large and irreducible; there is no evidence that 
they persistently bled, caused anemia, and no anal fissures 
were present.

4.  Prior to June 13, 2008, the Veteran's PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

5.  From June 13, 2008 the Veteran is rated totally (100 
percent) disabled under the rating criteria for PTSD.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2007, the criteria for a 
compensable rating for hemorrhoids were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (2009).

2.  From December 31, 2007, the criteria for a rating in 
excess of 10 percent for hemorrhoids were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7336 (2009).

3.  Prior to June 13, 2008, the criteria for a rating in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).

4.  From June 13, 2008, the criteria for a 100 percent rating 
for PTSD were met, there is no basis to assign a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities as the issue is rendered 
moot.  38 C.F.R. § 3.340, 3.341(a), 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran was notified of the provisions of the VCAA by the 
RO in correspondence dated in October and December 2005, 
February 2006, May 2006 and December 2008.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and supplemental statements of the case (SSOC) 
were issued in June 2008 and August 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the December 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records were 
obtained and associated with his claims file.  He was also 
afforded several VA medical examinations to assess the 
current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
has held that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, DC 7336

VA treatment records from July 2006 showed the Veteran's 
hemorrhoids had recently begun to bother him, with occasional 
bleeding.  Examination of the rectum showed no masses, with 
hemorrhoids present internally and externally.  They were not 
thrombosed or bleeding.

In September 2006 the Veteran was afforded a VA hemorrhoids 
examination.  The Veteran complained of symptoms of bleeding 
itching and intermittent protrusion with bowel movements.  
Review of his medical history showed a normal degree of 
sphincter control, no fecal leakage or involuntary bowel 
movements, and treatment with suppository and topical cream 
as needed.  Physical examination revealed no evidence of 
fecal leakage, no signs of anemia, no fissures and no 
evidence of bleeding.  The lumen, rectum and anus were of 
normal size and there was no evidence of external 
hemorrhoids.  In November 2006, he reported using ointment 
daily to relieve rectal itching due to the hemorrhoids, and 
using suppositories daily for the hemorrhoids.  He refused a 
rectal examination.  In May 2007, his hemorrhoids were 
described as stable.  

In October 2007, the Veteran underwent a colonoscopy at a 
private facility.  Findings included internal hemorrhoids, 
first degree.  

December 2007 VA outpatient treatment records note the 
Veteran's complaints of active hemorrhoids causing difficulty 
passing bowel movements and bleeding.  He described it as a 
large hemorrhoid that could not be reduced.  Physical 
examination revealed an old tag, with no redness.  The rectal 
examination was painless and revealed no large bulge.  A 
January 2008 rectal examination revealed old hemorrhoidal 
skin tag disease, but right above that area of the rectum was 
internal hemorrhoid disease that did not come down with 
routine straining but "with straining with bowel movement it 
may come down."  He was seen by a VA general surgeon in 
February 2008.  Upon straining, the Veteran could not make 
the hemorrhoids come out, and only external tags were noted.  
The hemorrhoids were not engorged, but some dilated veins in 
the anal canal were noted, that could possibly become 
problematic. 

In April 2008, the Veteran underwent a hemorrhoidectomy of a 
mass of prolapsing hemorrhoids at the 9 o'clock position 
which had excoriation of the surface with some bleeding.  
There were minor hemorrhoidal skin tags and some lesser 
hemorrhoids at other locations.  

In June 2008 the Veteran was afforded a VA hemorrhoids 
examination.  The Veteran stated that his hemorrhoids were 
better after his recent surgery.  He reported current 
symptoms of burning, pain and swelling.  His symptoms were 
noted to have cleared after surgery except some drainage.  
Physical examination revealed no hemorrhoids, no anorectal 
fistula, no anal or rectal stricture, no impaired sphincter 
or rectal prolapse.  The diagnosis was hemorrhoids.

Prior to December 31, 2007, the evidence does not show that 
the Veteran's hemorrhoids warranted a compensable rating.  
Though treatment records show subjective complaints of 
occasional bleeding, objective evidence showed internal 
hemorrhoids that were noted to not be thrombosed or bleeding.  
The hemorrhoids were described as stable, and a colonoscopy 
noted they were first degree.  There was no evidence of 
fissures, anemia, or constant bleeding.  The hemorrhoids were 
not described as large or thrombosed.  

The December 31, 2007 VA treatment record noted a large 
hemorrhoid that could not be reduced.  Pre-operative 
diagnosis was of a Grade II hemorrhoids, which were described 
as a "large mass of prolapsing hemorrhoids."  The April 
2008 operation report noted that there was "some bleeding."  
The hemorrhoids were described as large and irreducible, but 
there continued to be no evidence of fissures, persistent 
bleeding or anemia.  In fact, following the surgery, physical 
examination revealed no hemorrhoids, no anorectal fistula, no 
anal or rectal stricture, no impaired sphincter or rectal 
prolapse.  As such, the evidence does not show that the 
Veteran's hemorrhoids warranted a rating in excess of 10 
percent from December 31, 2007.  The evidence also does not 
show that additional staged ratings are warranted.

	(CONTINUED ON NEXT PAGE)




PTSD

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertensive 
vascular disease, to include as secondary to post traumatic 
stress disorder (PTSD).

2.  Entitlement to a compensable rating for hemorrhoids prior 
to December 31, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
hemorrhoids from December 31, 2007.

4.  Entitlement to a rating in excess of 50 percent for PTSD 
for the period prior to June 13, 2008

5.  Entitlement to total disability based on individual 
unemployability (TDIU) prior to June 13, 2008.

6.  Entitlement to TDIU from June 13, 2008.





ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1959 to October 
1982.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2006 and June 2009 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  The September 
2006 rating decision provided a 50 percent evaluation for 
PTSD from October 6, 2005, and continued a noncompensable 
rating for hemorrhoids.  The June 2009 rating decision denied 
entitlement to service connection for hypertensive vascular 
disease.  In a June 2008 supplement statement of the case, 
the RO provided an evaluation of 10 for hemorrhoids from 
December 31, 2007, and granted a total (100 percent) rating 
for PTSD from June 13, 2008.  Since the increase constitutes 
a full grant of the benefit sought, the Veteran's appeal 
concerning the issue of entitlement to a rating in excess of 
50 percent for the PTSD for the period beginning June 13, 
2008 has been resolved.

The issues of service connection for hypertensive vascular 
disease, to include as secondary to PTSD and entitlement to 
total disability based on individual unemployability (TDIU) 
prior to June 13, 2008 are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to December 31, 2007, the Veteran's hemorrhoids 
were manifested by occasional bloody stools and were 
reducible; medical evidence shows that they were not large, 
or thrombosed and there was no evidence that they 
persistently bled, caused anemia, and no anal fissures were 
present.

3.  From December 31, 2007, the Veteran's hemorrhoids were 
described as large and irreducible; there is no evidence that 
they persistently bled, caused anemia, and no anal fissures 
were present.

4.  Prior to June 13, 2008, the Veteran's PTSD manifested by 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, 
recent events).

5.  From June 13, 2008 the Veteran is rated totally (100 
percent) disabled under the rating criteria for PTSD.


CONCLUSIONS OF LAW

1.  Prior to December 31, 2007, the criteria for a 
compensable rating for hemorrhoids were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic Code 
7336 (2009).

2.  From December 31, 2007, the criteria for a rating in 
excess of 10 percent for hemorrhoids were not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.114, Diagnostic 
Code 7336 (2009).

3.  Prior to June 13, 2008, the criteria for a rating in 
excess of 50 percent for PTSD were not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 
9411 (2009).

4.  From June 13, 2008, the criteria for a 100 percent rating 
for PTSD were met, there is no basis to assign a total 
disability evaluation based on individual unemployability due 
to service-connected disabilities as the issue is rendered 
moot.  38 C.F.R. § 3.340, 3.341(a), 4.16(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
The Veteran was notified of the provisions of the VCAA by the 
RO in correspondence dated in October and December 2005, 
February 2006, May 2006 and December 2008.  The letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding VCAA.  Thereafter, the claim 
was reviewed and supplemental statements of the case (SSOC) 
were issued in June 2008 and August 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in the December 2008 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and VA treatment records were 
obtained and associated with his claims file.  He was also 
afforded several VA medical examinations to assess the 
current nature of his claimed disabilities.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations-Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. § 4.1 
(2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court 
has held that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. 
§ 4.2(2009).  Consideration of factors wholly outside the 
rating criteria constitutes error as a matter of law.  Massey 
v. Brown, 7 Vet. App. 2004, 207-208 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service- connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses is 
prohibited.  38 C.F.R. § 4.14 (2009).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2009).

Where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

Hemorrhoids

733
6
Hemorrhoids, external or internal:
Ratin
g

With persistent bleeding and with secondary 
anemia, or with fissures
20

Large or thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent recurrences
10

Mild or moderate
0
38 C.F.R. § 4.114, DC 7336

VA treatment records from July 2006 showed the Veteran's 
hemorrhoids had recently begun to bother him, with occasional 
bleeding.  Examination of the rectum showed no masses, with 
hemorrhoids present internally and externally.  They were not 
thrombosed or bleeding.

In September 2006 the Veteran was afforded a VA hemorrhoids 
examination.  The Veteran complained of symptoms of bleeding 
itching and intermittent protrusion with bowel movements.  
Review of his medical history showed a normal degree of 
sphincter control, no fecal leakage or involuntary bowel 
movements, and treatment with suppository and topical cream 
as needed.  Physical examination revealed no evidence of 
fecal leakage, no signs of anemia, no fissures and no 
evidence of bleeding.  The lumen, rectum and anus were of 
normal size and there was no evidence of external 
hemorrhoids.  In November 2006, he reported using ointment 
daily to relieve rectal itching due to the hemorrhoids, and 
using suppositories daily for the hemorrhoids.  He refused a 
rectal examination.  In May 2007, his hemorrhoids were 
described as stable.  

In October 2007, the Veteran underwent a colonoscopy at a 
private facility.  Findings included internal hemorrhoids, 
first degree.  

December 2007 VA outpatient treatment records note the 
Veteran's complaints of active hemorrhoids causing difficulty 
passing bowel movements and bleeding.  He described it as a 
large hemorrhoid that could not be reduced.  Physical 
examination revealed an old tag, with no redness.  The rectal 
examination was painless and revealed no large bulge.  A 
January 2008 rectal examination revealed old hemorrhoidal 
skin tag disease, but right above that area of the rectum was 
internal hemorrhoid disease that did not come down with 
routine straining but "with straining with bowel movement it 
may come down."  He was seen by a VA general surgeon in 
February 2008.  Upon straining, the Veteran could not make 
the hemorrhoids come out, and only external tags were noted.  
The hemorrhoids were not engorged, but some dilated veins in 
the anal canal were noted, that could possibly become 
problematic. 

In April 2008, the Veteran underwent a hemorrhoidectomy of a 
mass of prolapsing hemorrhoids at the 9 o'clock position 
which had excoriation of the surface with some bleeding.  
There were minor hemorrhoidal skin tags and some lesser 
hemorrhoids at other locations.  

In June 2008 the Veteran was afforded a VA hemorrhoids 
examination.  The Veteran stated that his hemorrhoids were 
better after his recent surgery.  He reported current 
symptoms of burning, pain and swelling.  His symptoms were 
noted to have cleared after surgery except some drainage.  
Physical examination revealed no hemorrhoids, no anorectal 
fistula, no anal or rectal stricture, no impaired sphincter 
or rectal prolapse.  The diagnosis was hemorrhoids.

Prior to December 31, 2007, the evidence does not show that 
the Veteran's hemorrhoids warranted a compensable rating.  
Though treatment records show subjective complaints of 
occasional bleeding, objective evidence showed internal 
hemorrhoids that were noted to not be thrombosed or bleeding.  
The hemorrhoids were described as stable, and a colonoscopy 
noted they were first degree.  There was no evidence of 
fissures, anemia, or constant bleeding.  The hemorrhoids were 
not described as large or thrombosed.  

The December 31, 2007 VA treatment record noted a large 
hemorrhoid that could not be reduced.  Pre-operative 
diagnosis was of a Grade II hemorrhoids, which were described 
as a "large mass of prolapsing hemorrhoids."  The April 
2008 operation report noted that there was "some bleeding."  
The hemorrhoids were described as large and irreducible, but 
there continued to be no evidence of fissures, persistent 
bleeding or anemia.  In fact, following the surgery, physical 
examination revealed no hemorrhoids, no anorectal fistula, no 
anal or rectal stricture, no impaired sphincter or rectal 
prolapse.  As such, the evidence does not show that the 
Veteran's hemorrhoids warranted a rating in excess of 10 
percent from December 31, 2007.  The evidence also does not 
show that additional staged ratings are warranted.

	(CONTINUED ON NEXT PAGE)




PTSD

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130 (2009)

Global Assessment of Functioning (GAF) Scale

Consider psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness. Do not 
include impairment in functioning due to physical (or 
environmental) limitations.

60
?
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50
?
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40
?
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).
30
?
21
Behavior is considerably influenced by delusions or 
hallucinations OR serious impairment in 
communications or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) OR inability to function in all areas 
(e.g., stays in bed all day; no job, home, or 
friends)

One factor for consideration is the Global Assessment of 
Functioning (GAF) score which reflects the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health- illness."  See Richard v. Brown, 
9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).  See Diagnostic and Statistical Manual of Mental 
Disorders, (4th ed. 1994) ((DSM-IV); see also 38 C.F.R. 
§ 4.125.  The Board is cognizant that a Global Assessment of 
Functioning score is not determinative by itself.

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
38 C.F.R. § 4.126(a)(2009).  When evaluation the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

As noted above, in October 2005 the Veteran filed a claim for 
an increased rating for his psychiatric disorder.  He was 
previously service connected for generalized anxiety disorder 
with depression, evaluated at 10 percent from November 1, 
1982, and then noncompensably rated from August 1, 1995.  In 
November 2005 he submitted a statement that he was being 
treated for PTSD, and he submitted a stressor statement.

The Veteran submitted a June 2005 letter from private 
psychiatrist Dr. E.W.H. of the Goldsboro Psychiatric Clinic; 
the physician diagnosed him with chronic PTSD and chronic 
major depression, and assigned him a GAF of 30.  His symptoms 
of PTSD were described as "nightmares at least one to two 
times per week, waking in a panic and sweats, lasting two 
minutes," flashbacks once per week, easy startle response, 
hypervigilance, impaired recent memory, and difficulty 
falling and staying asleep (averaging four hours of sleep a 
night).  Dr. E.W.H. also described "hallucinations and 
illusions" where the Veteran hears cars drive up to his 
residence two to five times per week, hears noises in the 
house once per week, and sees moving shadows out of the 
corner of his eye two to five times per week.  He is 
described as being depressed 50 percent of the time with low 
energy, little interest in things, and crying spells.  The 
Veteran reported being suicidal at times.  Dr. E.W.H. found 
that the Veteran was "moderately compromised in his ability 
to sustain social relationships and also unable to sustain 
work relationships."  The psychiatrist stated that he 
considered the Veteran "permanently and totally disabled and 
unemployable."  Curiously, the psychiatrist did not directly 
attribute the PTSD to any particular lifetime event.

Goldsboro utilizes a standard pre-printed patient assessment 
form (PAF) utilizing multiple-choice responses as well as 
"yes or no" responses.  As a basis for the letter reported 
above, during the Veteran's initial May 2005 visit.  At that 
time of the May 2005 visit, in addition to the symptoms 
described in the June 2005 letter, the Veteran noted that he 
did not experience panic attacks or intrusive thoughts.  A 
symptoms checklist shows the Veteran reported being angry all 
the time; feeling sad and agitated often; and having mood 
swings and a low energy level often.  An October 2006 PAF 
showed nightmares four to five times a week, flashbacks two 
to three times a week, panic attacks two to three times a 
week, easy startle response, and hypervigilance.  He reported 
sleeping 15 hours with medication or four hours without 
medication.  He stated he rarely socialized and that his 
memory was impaired.  On the hallucinations checklist, the 
Veteran stated he heard cards drive up, footsteps or noises 
in the home and saw shadows moving.   It should be noted that 
the assessment forms documenting the symptoms were signed by 
either a CNA (certified nurse aide) or an LPN (licensed 
practical nurse), and only the treatment (medication) plan 
was signed by the psychiatrist.

Additional Goldsboro records appear to be handwritten 
progress notes by Dr. E.W.H., and include in October 2005 the 
Veteran was having combat nightmares, and difficulty 
sleeping.  In November 2005 he reported being unable to 
tolerate Seroquel, but that he slept for six hours.  A 
February 2006 note stated the Veteran stayed home most of the 
time; in April 2006 his "PTSD [is] about the same;" and in 
June 2006 he was noted to be "depressed most of the time."  
In August 2006, the Veteran reported "crazy dreams, not so 
much combat," no flashbacks, and no panic attacks.  By 
January 2007 he was sleeping in, had no combat nightmares, 
but was content to sit around the house.  He also had quit 
drinking alcohol two months prior.  He continued sleeping 
better (though 10-12 hours), without nightmares in October 
2007.  In January 2008, he started having nightmares again 
twice a week, and was sleeping 12 hours a night.  By July 
2008 he was sleeping for eight hours, having nightmares twice 
a week, and flashbacks once a week.  

In August 2006, the Veteran was afforded a VA PTSD 
examination; the claims file was available and reviewed in 
conjunction with the examination.  The Veteran complained of 
a bad temper, illusions where he would see things out of the 
corner of his eye, hypervigilance, and poor sleep due to 
nightmares five or six times a month.  He stated he had 
intrustive thoughts and that he was anxious.  He denied 
suicide attempts, panic attacks, or substance abuse problems.  
He described his employment history as last working five 
years prior, doing electric work.  He stated he worked 
regularly and did not miss any work because of any 
psychiatric symptoms.  He quit after five years and had not 
worked since.  Regarding activities of daily living, he did 
chores around the house and took care of his daily needs.  
Socially, he lived with his wife, had few friends, and had 
five children-with whom he was not close.  His activities 
included watching television or fishing.  

On mental status evaluation the Veteran was alert, 
cooperative and appropriately dressed.  He had no loosened 
associations or flight of ideas.  His mood was a bit tense 
and withdrawn.  His affect was appropriate, and he was 
oriented to person, place and time.  He had no homicidal or 
suicidal thoughts, there was no impairment of his thought 
processes or communications, and there were no delusions, 
hallucinations, ideas of reference or suspiciousness.  His 
memory, both remote and recent, appeared to be good.  His 
insight, judgment and intellectual capacity were adequate.  
He did report nightmares and intrusive thoughts.  He was 
diagnosed with PTSD, some impairment of interpersonal 
interactions, and assigned a GAF of 54. 

In a September 2006 rating decision the RO evaluated the 
Veteran's PTSD as 50 percent disabling from October 6, 2005; 
the date of his increased rating claim.

In June 2008, the Veteran was afforded an additional VA PTSD 
examination; the claims file and medical records were 
reviewed in conjunction with the examination.  During the 
examination the Veteran stated that the medication Dr. E.W.H. 
prescribed helped with his nightmares but was causing him 
fatigue and decreased motivation, so the dosage had to be cut 
back.  He described being married for more than 20 years to 
his current wife, and that he stays isolated in the home they 
share.  He stated he had four children, but that none of them 
talked to him anymore.  He described his only leisure 
activity as watching television.  He reported verbally 
lashing out at his wife.  He also reported that he had quit 
drinking alcohol at one point, but that he was back to 
drinking two to three times a week, drinking half to a full 
pint per episode.  

On mental status examination the Veteran was clean, neatly 
groomed and appropriately dressed.  He was lethargic but 
cooperative.  His speech was unremarkable, his affect 
constricted, and his mood was anxious and depressed.  He 
stated his mood was generally the same, but some days were 
worse.  He had a disturbance of attention; he was easily 
distracted, had difficulty keeping up with the conversation 
and trouble maintaining focus.  He was, however, oriented to 
person, place and time.  His thought process was 
unremarkable, and he had suicidal ideation.  The examiner 
noted he had problems with daily living, in that he would get 
lost and disoriented while driving.  His remote memory was 
normal, his recent and immediate memory were mildly impaired.  
He had an increase in motivation problems, was more 
isolative, nightmares averaging once to twice a week, avoided 
stimuli that would remind him of combat, had impaired social 
relationships and anhedonia.  He was sleeping about 12 hours 
at night and then an additional two hours in the day, with 
his medication causing extreme fatigue.  He was diagnosed 
with PTSD with depression, and alcohol abuse with social 
isolation.  He was assigned a GAF score of 51.  The examiner 
noted the Veteran was moderately to severely impaired by both 
his PTSD symptoms and the effects of his medications.  
Socially, he was noted to be severely impaired and 
occupationally, totally impaired.

In a June 2008 supplemental statement of the case the RO 
increased the Veteran's rating for PTSD to 100 percent 
disabling, effective June 13, 2008 (the date of the June 2008 
VA examination).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F. 3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

As noted in the introduction, the grant of a total (100) 
percent rating for PTSD from June 13, 2008 constituted a full 
grant of the benefit sought on appeal concerning the periods 
starting June 13, 2008.

For the period prior to June 13, 2008, the evidence of record 
does not show that, at any time, a rating in excess of 50 
percent is warranted for PTSD.

Initially, the Board notes that in reviewing the Goldsboro 
notes, PAF documents provided no comments or support for the 
assessment and did not indicate at any point whether the 
nightmares, flashbacks, etc., were the result of wartime 
experiences, as opposed to other traumatic events in the 
Veteran's life.  Because these reports were completed without 
comments, we cannot attribute any symptoms specifically to 
war-incurred PTSD.  The Court has held that a medical opinion 
that contains only data and conclusions is not entitled to 
any weight and a review of the claims file cannot compensate 
for lack of the reasoned analysis required in a medical 
opinion, which is where most of the probative value of a 
medical opinion comes is derived.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998); see also Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The Court has held on 
a number of occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value. See e.g. 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395- 396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).

The progress notes signed by Dr. E.W.H. provided few 
comments, but did note that the Veteran's nightmares were 
occasionally combat related.  These notes included difficulty 
sleeping, difficulty adjusting to prescribed medications, and 
noted isolating behavior by the Veteran.  The only record 
prior to Dr. E.W.H.'s June 2005 letter assessing the Veteran 
with a GAF of 30 was the initial patient assessment carried 
out by a LPN.  The lack of clinical support for the 
assignment of the GAF score by Goldsboro also undercut the 
credibility of all aspects of the reports.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999) (a bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record).

The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

Therefore, in light of the facts as noted above, for the 
period prior to June 13, 2008, the Board will rely on the 
June 2005 letter as well as handwritten progress notes 
prepared by Dr. E.W.H., and the August 2006 VA psychiatric 
examination report, which provided in detail, a basis for the 
opinions set for by the examiner.

In order for a 70 percent rating to be assigned, the evidence 
must show occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

In the present case, the progress notes from treatment by Dr. 
E.W.H. showed sleep impairment, nightmares related to combat, 
and isolating behavior.  The August 2006 VA examination noted 
the Veteran was irritable and short-tempered, though there 
was no indications of periods of violence.  He also had 
difficulty with sleep, nightmares, and he was anxious.  
However, he continued to live with his wife, and maintained a 
few friends.  He still enjoyed fishing.  He denied suicidal 
ideation, he was appropriately groomed, he did not suffer 
from panic attacks, and his judgement and thinking were 
adequate.  He was withdrawn and tense, but there was no 
indication of a change in speech.  The VA examiner assigned a 
GAF of 54, which indicates moderate symptoms of PTSD.  

A GAF of 30, as assigned by Dr. E.W.H. in his June 2005 
letter is indicative of behavior considerably influenced by 
delusions or hallucinations OR serious impairment in 
communications or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability 
to function in all areas (e.g., stays in bed all day; no job, 
home, or friends).  In this case, during the time period in 
question, the evidence showed that the Veteran was married, 
resided with his wife, had some friends, retired from his job 
without loss of time from work due to his illness, did not 
have suicidal ideation and (according to the progress notes 
by Dr. E.W.H. and the VA examination) there was no indication 
of delusions or hallucinations.  Obviously, the GAF score 
assigned by Goldsboro is inconsistent with the symptoms 
reported by the facility, and is not credible.  The GAF score 
of 54 assigned by VA in August 2006 is more in keeping with 
the reported findings.  In fact, neither examiner nor Dr. 
E.W.H. (in his progress notes) described a flat affect, 
disturbances of speech, panic attacks more than once a week, 
memory impairment, nor was impairment of judgment or 
thinking-the criteria for a 50 percent rating.  Clearly, as 
the criteria for a 70 percent rating were not met prior to 
June 13, 2008, a 50 percent is justified.  

The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Since the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has also considered whether the Veteran's 
disabilities present exceptional or unusual disability 
pictures as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's hemorrhoids or PTSD.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe the Veteran's disability 
levels and symptomatologies and provide for more severe 
symptoms than shown by the evidence during the periods in 
question; thus, his disability pictures are contemplated by 
the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§  3.340, 3.341, 4.16 (2009).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran was unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service- 
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice- 
connected disabilities will be disregarded if the above- 
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment.  38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. § 4.16(a) (2008); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

The central inquiry is "whether the veteran's service- 
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993). Neither non-service-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).  Thus, the Board may not consider the effects of 
the Veteran's non-service-connected disabilities on his 
ability to function.

Initially, the Board notes that the Veteran was provided a 
total (100 percent) evaluation from June 13, 2008; thus 
entitlement to individual unemployability is not possible 
after June 13, 2008 as he met the schedular criteria for a 
total disability rating on that date.  Accordingly, there is 
no legal basis to award a TDIU from that date.  See Green v. 
West, 11 Vet. App. 472, 476 (1998) (veteran not entitled to a 
total disability rating for compensation while receiving a 
100 percent schedular evaluation for his service-connected 
lymphadenopathy).  Thus, as there is no entitlement under the 
law to the benefit sought, the appeal must be denied.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to a compensable rating for hemorrhoids prior to 
December 31, 2007 is denied.

Entitlement to a rating in excess of 10 percent for 
hemorrhoids from December 31, 2007 is denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period prior to June 13, 2008 is denied.

Entitlement to TDIU from June 13, 2008 is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to 
this appeal.  VCAA notification is outlined above; 
additionally, secondary service connection notification was 
included in the December 2008 VCAA notice.

In his application for TDIU, received in November 2005, the 
Veteran indicated that he retired because of his 
disabilities, listed as nerves, hearing and eyes.  He related 
that he received/expected to receive disability retirement 
because of these disorders.  Because of his age at the time 
of his retirement (approximately 60 years old), it appears 
that the disability retirement would have been provided by 
the Social Security Administration(SSA).  The Veteran should 
be contacted to confirm this assumption, and any SSA records 
awarding the Veteran disability benefits (SSD) should be 
obtained.  

In October 2008, the Veteran filed a claim for service 
connection for hypertension, to include as secondary to his 
service-connected PTSD.  In regards to secondary service 
connection, a disability which is proximately due to or the 
result of a service- connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (effective before 
and after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

The Veteran submitted a September 2008 statement by his 
treating psychiatrist, Dr. E.W.H., which contained the 
opinion that "it is at least as likely as not that [the 
Veteran's] PTSD condition contributed to his hypertension."

A March 1998 record from Dr. J.M. noted the Veteran had a 
long history of essential hypertension.  An August 2008 
record from Dr. M.C.H. noted the Veteran had coronary artery 
disease with exertional dyspnea and angina with exertion.  He 
underwent bypass surgery and left heart catheterization.  

In the Veteran's June 2009 notice of disagreement he stated 
that along with the submission of the nexus opinion and 
statement by Dr. E.W.H., he submitted a study to support the 
medical opinion.  In the July 2009, statement of the case, 
the RO referred to the submission of a study to support the 
Veteran's claim for hypertension secondary to PTSD.  In a 
review of the claims folder it does not appear that the study 
was included.  On remand, the study referred to by the 
Veteran and the RO should be obtained and associated with the 
claims file.

In February 2009 the Veteran was afforded a VA examination.  
He reported that his hypertension was first diagnosed in 
1985.  The earliest records in the claims file for his 
hypertension are from 1997, on remand an attempt should be 
made to obtain any prior pertinent records.  The examiner 
diagnosed essential hypertension, and provided the opinion 
that it was "less likely as not that the Veteran's 
hypertension was caused by or a result of his PTSD."  As a 
rationale he stated that the Vietnam Era Twins Study (VETS) 
"did not support the assertion that PTSD has any significant 
role in causing or aggravating hypertension."  While the VA 
examiner stated that the VETS study did not support the 
assertion that PTSD aggravates hypertension, he did not 
actually provide a medical opinion regarding if the Veteran's 
PTSD aggravated his hypertension.  He also did not address 
Dr. E.W.H.'s assertion that the Veteran's PTSD contributed to 
his hypertension.  On remand, after securing any additionally 
obtainable evidence, the claims file should be returned to 
the examiner for an additional opinion regarding aggravation.  
An abstract of the findings of the VETS study should be 
attached to the opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2009).

2.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment for 
his hypertension, particularly prior to 
1997.  He should be asked whether he was 
ever awarded SSD benefits. After the 
Veteran has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran is 
to be notified of unsuccessful efforts in 
this regard, in order to allow the Veteran 
the opportunity to obtain and submit those 
records for VA review.

3.  If the Veteran was awarded SSD, the 
AMC/RO should obtain from the Social 
Security Administration the records 
pertinent to his claim for Social 
Security disability benefits as well as 
the medical records relied upon 
concerning that claim.



3.  The AMC/RO should obtain and associate 
with the claims file the study referred to 
by the Veteran in his June 2009 notice of 
disagreement and by the RO in their July 
2009 statement of the case.  If the AMC/RO 
is unable to obtain the study, they should 
contact the Veteran and request a copy of 
the study. 

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, including 
the above referred to study, the Veteran 
is to be afforded a VA hypertension 
examination by a physician.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for review 
of the case.  A notation to the effect 
that this record review took place should 
be included in the report of the examiner.  
The physician is requested to provide an 
opinion whether it is at least as likely 
as not (50 percent or better probability) 
that the Veteran's hypertension was caused 
or aggravated by his PTSD.  Sustainable 
reasons and bases are to be included with 
the opinions, including a discussion of 
any alternative etiology.  An abstract of 
the VETS study referred to by the examiner 
in the February 2009 examination should be 
attached to the addendum.  

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  The AMC/RO should 
evaluate the claims based on all theories 
of entitlement presented by the Veteran.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


